DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 11/30/20.  Claims 3-6 and 13-16 are cancelled; claims 1 and 11 are amended; claims 1-2, 7-12 and 17-20 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US Pub. No. 2005/0209020) in view of Franklin et al. (US Pub. No. 2012/0083353). 
As per claims 1 and 7-8, Burrows teaches a golf club head 10 comprising: a golf club head body 12 including a ball striking face 16, a top 20, a bottom, a heel edge (at 22), and a toe edge (at 26) (Fig.’s 1-4; paragraphs [0032]-[0033]); wherein the ball striking face 16 comprises a first material (paragraph [0035]); a plurality of recesses 30 disposed on the ball striking face between the top and the bottom (Fig.’s 1-4), each of the plurality of recesses 30 extending between the heel edge and the toe edge; wherein the plurality of recesses 30 are filled with a fill material 32 (“filler material”); wherein the fill material further comprises a first fill material filled in at least one recess 30, and a second fill material filled in at least one recess 30, wherein the first fill material has a different hardness than the second fill material (“different specific gravities” – paragraph [0040]); wherein the first material is a metal material (“a metal material such as stainless steel or the like”), and the fill material is a polymer material (paragraph [0035]).
Id.; wherein the plurality of recesses 610 extend deeper into the club head, measured in a direction perpendicular to the ball striking face, than the plurality of first grooves 606 (Fig. 6B); and wherein the plurality of second grooves 612 comprises a first horizontal edge, and a second edge horizontal edge opposite the first horizontal edge, wherein the first horizontal edge of each second groove constitutes the fill material, and the second horizontal edge of each second groove constitutes the first material (Fig. 6B; paragraphs [0088] – [0089] describing grooves 612 cut into “partially into both portions 604b and 604c”; See also paragraphs [0061]-[0062] describing “grooves 210” being formed at the bottom of the polymeric portions – see section 5 below). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to cut the first and second grooves of Franklin et al. into the filler material and metal material of striking face of Burrows. The proposed modification is considered to have a reasonable expectation of success since first and second groove configurations can be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At paragraph [0059], Franklin et al. expressly discloses wherein the grooves 210 (akin to grooves 612) are result effective variables for the “launch angle and/or ball spin”. Franklin et al. further contemplates “any desired” size for these second grooves 210/612 (paragraph [0060]). As such, one ordinary skill in the art would have found it obvious, at the time of applicant’s invention, to select an optimal extending length for the expected purpose of providing a desired and optimal launch angle, and/or ball spin and feel characteristics (See paragraph [0042]).  
The combination of Burrows as modified by Franklin teaches wherein the ball striking face comprises a plurality of land areas positioned between the grooves (Burrows – Fig. 4; Franklin Fig. 6B) having a surface roughness (inherent); wherein the fill material extends flush with the ball striking face to form a portion of the plurality of land areas (Burrows – Fig. 4; Franklin Fig. 6B) having a surface roughness (inherent). Burrows in view of Franklin do not expressly disclose the numeric value for the surface roughness of the ball striking face and fill material. However, where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art would recognize surface roughness of putter striking surface land areas as a result effective variable for ball spin and force transfer between the ball and putter head. As extrinsic evidence, examiner cites to analogous art reference Dunnell et al. (US Pat. No. 9,604,108) – column 16, lines 55-64. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select an optimal ball striking face and fill material surface roughness, including within the claimed range (i.e. relatively smooth surface roughness between 16 microinches to 63 microinches), to reduce spin of the ball, promoting straight and true roll. This comports with a primary purpose of Burrows, which is to provide “control over putted ball direction” (paragraph [0036]). 
As per claim 2, Franklin et al. teaches wherein each of the plurality of first grooves 606 comprises a first substantially horizontal edge, and a second substantially horizontal edge opposite the first horizontal edge, wherein the first and second horizontal edge of each first groove constitutes the first material (Fig. 6B; paragraph [0088]).  The motivation to combine is the same as stated above. Admittedly, the first grooves 606 are V-shaped and therefore are not entirely horizontal with respect to a reference position of the putter. However, Franklin et al. expressly teaches that box shaped grooves, contra v-shaped grooves, more aggressively “grip the ball”. As such, and assuming arguendo the V-shaped grooves 606 are not horizontal as required by claim, one ordinary skill in the art would have found it obvious at the time of applicant’s effective filing to substitute box square grooves for the V-shaped to further enhance gripping between the face and ball, which expectantly increases control in direction and speed. 
or the plurality of second grooves varies in a top-to- bottom direction (Fig.’s 6A; paragraph [0069]). The motivation to combine is the same as stated above. Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
As per claim 10, Franklin et al. teaches wherein the first plurality of grooves 606 comprises a first height dimension measured in a top-to-bottom direction of 1mm, and wherein the second plurality of grooves 612 comprises a second height dimension measured in a top-to-bottom direction, but does not expressly disclose this numeric value. However, similar to the rejection of claim 1, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At paragraph [0059], Franklin et al. expressly discloses wherein the grooves 210 (akin to grooves 612) are result effective variables for the “launch angle and/or ball spin”. Franklin et al. further contemplates “any desired” size for these second grooves 210/612 (paragraph [0060]). As such, one ordinary skill in the art would have found it obvious, at the time of applicant’s invention, to select an optimal extending length for the expected purpose of providing a desired and optimal launch angle, and/or ball spin and feel characteristics (See paragraph [0042]).  The motivation to combine is the same as stated above. 
s 11-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US Pub. No. 2005/0209020) in view of Franklin et al. (US Pub. No. 2012/0083353). 
As per claims 11 and 17-18, Burrows teaches a golf club head 10 comprising: a golf club head body 12 including a ball striking face 16, a top 20, a bottom, a heel edge (at 22), and a toe edge (at 26) (Fig.’s 1-4; paragraphs [0032]-[0033]); wherein the ball striking face 16 comprises a first material (paragraph [0035]); a plurality of recesses 30 disposed on the ball striking face between the top and the bottom (Fig.’s 1-4), each of the plurality of recesses 30 extending between the heel edge and the toe edge; wherein the plurality of recesses 30 are filled with a fill material 32 (“filler material”); wherein the fill material further comprises a first fill material filled in at least one recess 30, and a second fill material filled in at least one recess 30, wherein the first fill material has a different hardness than the second fill material (“different specific gravities” – paragraph [0040]); wherein the first material is a metal material (“a metal material such as stainless steel or the like”), and the fill material is a polymer material (paragraph [0035]).
Burrows does not expressly teach a plurality of first and second grooves as claimed. However, Franklin et al., directed to the analogous art of golf club putters, teaches the following to be known in the art: a plurality of recesses (“openings 610”) disposed on the ball striking face between the top and the bottom (Fig. 6B), each of the plurality of recesses extending between the heel edge and the toe edge (Fig. 6A); wherein the plurality of recesses 610 are filled with a fill material (“polymer”)(paragraph [0088]); a plurality of first grooves 606 disposed on the ball striking face between the top and the bottom, each of the plurality of first grooves 606 extending between the heel edge and the toe edge (Fig. 6A; paragraph [0069]); a plurality of second grooves 612 disposed partially within the fill material (Fig. 6B; paragraph [0089]), each of Id.; wherein the plurality of recesses 610 extend deeper into the club head, measured in a direction perpendicular to the ball striking face, than the plurality of first grooves 606 (Fig. 6B); and wherein the plurality of second grooves 612 comprises a first horizontal edge, and a second edge horizontal edge opposite the first horizontal edge, wherein the first horizontal edge of each second groove constitutes the fill material, and the second horizontal edge of each second groove constitutes the first material (Fig. 6B; paragraphs [0088] – [0089] describing grooves 612 cut into “partially into both portions 604b and 604c”; See also paragraphs [0061]-[0062] describing “grooves 210” being formed at the bottom of the polymeric portions; See also Fig. 2D). Hence, at the time of applicant’s invention, one having ordinary skill in the art would have found it obvious to incorporate the first and second grooves of Franklin et al. into the filler material and metal material of striking face of Burrows. The proposed modification is considered to have a reasonable expectation of success since first and second groove configurations can be machined or laser cut into the face portion of Burrows with excellent precision so as to not frustrate the primary purpose of Burrows. The motivation to combine is expectantly to provide desirable “launch angle and/or ball spin” at impact (paragraph [0059]). Franklin et al. further teaches wherein the plurality of first grooves 606 extend into the club head up to 1 mm (paragraph [0088]), measured in a direction perpendicular to the ball striking face, but does not expressly disclose the numeric value of the extension length for the second grooves 612. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At paragraph [0059], Franklin et al. See paragraph [0042]).  
The combination of Burrows as modified by Franklin teaches wherein the ball striking face comprises a plurality of land areas positioned between the grooves (Burrows – Fig. 4; Franklin Fig. 6B) having a surface roughness (inherent); wherein the fill material extends flush with the ball striking face to form a portion of the plurality of land areas (Burrows – Fig. 4; Franklin Fig. 6B) having a surface roughness (inherent). Burrows in view of Franklin do not expressly disclose the numeric value for the surface roughness of the ball striking face and fill material. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art would recognize surface roughness of putter striking surfaces as a result effective variable for ball spin and force transfer between the ball and putter head. As extrinsic evidence, examiner cites to analogous art reference Dunnell et al. (US Pat. No. 9,604,108) – column 16, lines 55-64. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select an optimal ball striking face and fill material surface roughness, including within the claimed range (i.e. relatively smooth surface roughness between 16 microinches to 63 microinches), to reduce spin of the ball, promoting straight and true roll. This comports with a 
Franklin et al. teaches wherein the grooves can have “any desired cross-sectional shape”, and wherein the grooves may have the same or difference sizes and/or shapes (paragraph [0060]). Franklin et al. does not expressly teach wherein a depth of the plurality of first grooves or the plurality of second grooves varies between the heel edge and the toe edge.  However, analogous art reference Serrano et al. teaches wherein such features are known in the art (paragraph [0044]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to vary the groove depth as taught by Serrano et al. By varying groove depth, the club feel, energy transfer, weight distribution and acoustics are adjusted as desired. These characteristics are known to be important considerations of a golf putter for players. The proposed modification is considered to have a reasonable expectation since Franklin et al. contemplates a wide variety of groove shapes and sizes. 
As per claim 12, Franklin et al. teaches wherein each of the plurality of first grooves 606 comprises a first substantially horizontal edge, and a second substantially horizontal edge opposite the first horizontal edge, wherein the first and second horizontal edge of each first groove constitutes the first material (Fig. 6B; paragraph [0088]).  The motivation to combine is the same as stated above. Admittedly, the first grooves 606 are V-shaped and therefore are not entirely horizontal with respect to a reference position of the putter. However, Franklin et al. expressly teaches that box shaped grooves, contra v-shaped grooves, more aggressively “grip the ball”. As such, and assuming arguendo the V-shaped grooves 606 are not horizontal as required by claim, one ordinary skill in the art would have found it obvious at the time of 
As per claim 19, Franklin et al. teaches wherein a length, measured in a direction from the heel edge to the toe edge, of either the plurality of first grooves or the plurality of second grooves varies in a top-to- bottom direction (Fig.’s 6A; paragraph [0069]). The motivation to combine is the same as stated above. Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
As per claim 20, Franklin et al. teaches wherein the first plurality of grooves 606 comprises a first height dimension measured in a top-to-bottom direction of 1mm, and wherein the second plurality of grooves 612 comprises a second height dimension measured in a top-to-bottom direction, but does not expressly disclose this numeric value. However, similar to the rejection of claim 1, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At paragraph [0059], Franklin et al. expressly discloses wherein the grooves 210 (akin to grooves 612) are result effective variables for the “launch angle and/or ball spin”. Franklin et al. further contemplates “any desired” size for these second grooves 210/612 (paragraph [0060]). As such, one ordinary skill in the art would have found it obvious, at the time of applicant’s invention, to select an optimal extending length for the expected purpose of providing a desired and optimal launch See paragraph [0042]).  The motivation to combine is the same as stated above. 

Response to Arguments
5.	Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicants’ two arguments can be summarized as followed below. Examiner respectfully traverses both arguments. 
1. Franklin et al. does not teach wherein the plurality of second grooves 612 comprises a first horizontal edge, and a second edge horizontal edge opposite the first horizontal edge, wherein the first horizontal edge of each second groove constitutes the fill material, and the second horizontal edge of each second groove constitutes the first material.
Paragraph [0089] expressly states that grooves 612 can be cut “partially into both portions 604b and 604c”. Additionally, paragraph [0061] describes “grooves 210” being formed at “the bottoms” of the polymeric portions. The disclosure is explicit in using “bottoms” and not “a bottom portion” of the polymeric material. Examiner submits that, when reading this disclosure in conjunction with the Figures, the grooves 210, 610 have a bottom portion formed by the top of the metal material 104b 604b. Otherwise, the grooves 210, 610 would not be formed in the “bottom” of the polymeric portions. To put another way, in forming the grooves entirely in polymeric portion 104b, 604b, the untouched metal portion still forms the bottom portion of the groove 210, 610. It would be unreasonable to conclude that a thin film of polymeric material above the metal portion is left after forming the groove 210 as applicant suggests. Indeed, Franklin et al. does not describe anything of the sort. 

To begin, examiner notes the only combining features of Franklin et al. are the first and second grooves 612, 606. These grooves will not substantially affect the club CG as machine milling or laser cutting the small grooves into the face can be accomplished with great precision and changes the weight distribution only marginally. Notably, the cross sectional views of Franklin et al. shows the grooves being generally symmetrical going from the center to the top and going from the center to the bottom/sole. Notwithstanding, assuming, arguendo, the CG is lowered due to the proposed modification, Burrows expressly teaches wherein different filler material can be used to provide a desired elevated CG. One ordinary skilled in the art would recognize that if the proposed modification lowers CG, this can easily be counter acted by selecting denser materials for the recesses at the top portions. Burrows expressly teaches this concept at paragraphs [0037], [0040]. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Narita et al. (US Pat. No. 8,622,850). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711